 


110 HR 302 IH: Fair Voter Education Act of 2007
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 302 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Mr. Pearce introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Help America Vote Act of 2002 to prohibit a State receiving payments under such Act from using the payments for public communications which promote or oppose a candidate for public office or political party. 
 
 
1.Short TitleThis Act may be cited as the Fair Voter Education Act of 2007.
2.Prohibiting Use of Election Administration Funds For Public Communications Promoting or Opposing Candidates or Political Parties
(a)Prohibiting Use of Funds
(1)Initial payments to improve administration of electionsSection 101(b)(2) of the Help America Vote Act of 2002 (42 U.S.C. 15301(a)(2)) is amended—
(A)by striking or at the end of subparagraph (A);
(B)by striking the period at the end of subparagraph (B) and inserting ; or; and
(C)by adding at the end the following new subparagraph:

(C)to disseminate any communication to educate voters concerning voting procedures, voting rights, or voting technology which directly or indirectly promotes or opposes a candidate for public office or a political party, including a communication with images, symbols, or other content which emphasizes a particular candidate or party (such as pointing to a specific name or party on a ballot), except that a communication shall not be considered to promote a candidate or party under this subparagraph solely because it includes the name of an election official who is also a candidate for public office..
(2)Requirements payments for voting informationSection 251(f) of such Act (42 U.S.C. 15401(f)) is amended—
(A)by striking or at the end of paragraph (1);
(B)by striking the period at the end of paragraph (2) and inserting ; or; and
(C)by adding at the end the following new paragraph:

(3)to disseminate any voting information described in section 302(b)(2) (without regard to the date on which the information is disseminated) which directly or indirectly promotes or opposes a candidate for public office or a political party, including information with images, symbols, or other content which emphasizes a particular candidate or party (such as pointing to a specific name or party on a ballot), except that a piece of voting information shall not be considered to promote a candidate or party under this paragraph solely because it includes the name of an election official who is also a candidate for public office..
3.Effective DateThe amendments made by this Act shall apply with respect to communications and information disseminated on or after the date of the enactment of this Act. 
 
